Title: To Alexander Hamilton from Charles Pettit, 4 December 1793
From: Pettit, Charles
To: Hamilton, Alexander



Philadelphia 4th Decr. 1793
Sir,

After having so recently given you the trouble of an application which I have reason to suppose has proved unsuccessful, it is with reluctance that I permit myself thus early to claim your attention again on a subject somewhat similar. Another vacancy, however, has happened in your department, by the death of Mr. Smith; and tho’ it affords a Station which I should not at all times have been desirous to fill, I feel it to be my duty under present circumstances to offer myself as a candidate for it.
There was a time when I enjoyed the pleasure of believing that my character and public services had created for me a share in the confidence, and even in the personal esteem of the President; and tho’ I am perfectly unconscious of having merited a diminution of his good opinion, I cannot but fear that something has happened, which I know not in what direction to look for, which has stamped me with some degree of depreciation in his esteem. Possibly however, this apprehension may have arisen from my own mistake in overrating pretensions which may have been postponed only to those which had a superior claim to his favor. But be this as it may, I cannot but still flatter myself that the door is not finally shut against me.
I have the honor to be, very respectfully,   Sir,   Your most obedient & most humble servant

Chas. Pettit
The HonbleAlexander Hamilton Esqr.

